Citation Nr: 0823184	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  03-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for the cause of the veteran's death has 
been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to April 
1964; he also served on active duty for training (ACDUTRA) 
with the Army Reserves from July 1957 to January 1958.  The 
veteran died in December 1984.  The appellant claims that she 
is his surviving spouse.

In a December 1998 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant was notified of the denial of 
the claim that same month, but did not appeal. 

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from an August 2001 rating 
decision in which the RO reopened and denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant filed a notice of disagreement (NOD) in 
June 2002; and the RO issued a statement of the case (SOC) in 
March 2003.  The appellant filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in May 
2003.  

Although the appellant was scheduled for a videoconference 
hearing before a Veterans Law Judge at the RO in April 2004, 
she failed to appear.  The hearing notice was not returned as 
undeliverable, and no further communication was received from 
the appellant or her representative regarding the hearing 
request or her failure to appear.  Thus, the Board hearing 
request was and is deemed withdrawn.  See 38 C.F.R. § 20.704.

In a September 2004 decision, the Board determined that the 
appellant had not submitted new and material evidence to 
reopen her claim for service connection for the cause of the 
veteran's death.  The appellant filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2006 single-judge Order, the Court vacated the 
Board's September 2004 decision and remanded the matter to 
the Board for further action consistent with the Court's 
Order.  Judgment was entered by the Court in December 2006.  
In February 2007, the Secretary filed a timely appeal to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Judgment was entered by the Federal 
Circuit in March 2008, affirming the lower court's order and 
judgment and remanding the case back for further proceedings 
consistent with its decision in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  See Ross v. Peake, No. 2007-7145, 
slip op. 2008 WL 220068 (C. A. Fed. Jan. 10, 2008).

For the reasons explained below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.


REMAND

In view of points raised in the Court's Order, and the 
Board's review of the claims file, the Board finds that 
further RO action on the claim on appeal is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Initially, the Board notes that all notification action 
needed to fairly adjudicate the appellant's request to reopen 
the previously denied claim for service connection for the 
cause of the veteran's death has not been accomplished.  As 
noted in the November 2006 Order, the case must be remanded 
as VA failed to notify the appellant of the evidence and 
information necessary to reopen her claim and, if the claim 
was reopened, of the evidence and information necessary to 
substantiate the underlying claim for service connection for 
the cause of the veteran's death.  See Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).  Specifically, in December 1998, the 
RO denied the appellant's claim because there was no medical 
nexus showing that the lung cancer that led to the veteran's 
death was related to military service, to include due to the 
use of tobacco products by the veteran during service.  

The Board also notes that recently, in Hupp v. Nicholson, 21 
Vet. App. 342 (2007), the Court held that in a claim for 
Disability and Indemnity Compensation (DIC) benefits, VA's 
notice requirements include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  At the time of his death, the veteran had 
a pending claim for service connection for bulbous disease of 
his lungs.  As the August 2001 rating decision, the subject 
of this appeal, was issued well before Hupp was decided, 
notice consistent with this decision must also be provided on 
remand.

In this case, the RO has not provided the appellant notice as 
to the reasons for the prior denial of the claim or what 
specific evidence is needed to reopen and substantiate the 
underlying claim.  The Board emphasizes that action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Moreover, the Board notes that the appellant filed her claim 
to reopen in May 2001, prior to the August 29, 2001 amendment 
to 38 C.F.R. § 3.156(a) that changed the definition of "new 
and material evidence."  See Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1350-51 (Fed. Cir. 
2003) (noting that the new regulation differs from the old 
regulation in defining "new evidence" as "existing" 
evidence and defining "material evidence" as evidence that 
"must raise a reasonable possibility of substantiating the 
claim"); see also 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001) (promulgating a new, more stingent definition of new 
and material evidence in 38 C.F.R. § 3.156(a) and applying 
only to claims for benefits received by VA on or after August 
29, 2001.).  However, in the March 2003 SOC, the RO discussed 
the wrong regulatory definition of new and material 
evidence-the August 29, 2001 version.  On remand, the RO 
must provide the appellant with the applicable regulations 
governing her petition to reopen.  Accordingly, a remand is 
required for VA to comply with the notice provisions of 
section 5103(a) and to ensure that the appellant is provided 
notice of the version of the regulations applicable to her 
claim to reopen and that those regulatory provisions are 
applied in this case. 

Hence, the RO should, through VCAA-compliant notice, give the 
appellant another opportunity to provide evidence or 
information in support of the petition to reopen her claim 
for service connection for the cause of the veteran's death.  
The RO's notice letter should explain the reasons for the 
RO's December 1998 denial, should inform the appellant of 
what would constitute new and material evidence to reopen her 
claim, and what information and evidence is needed to 
substantiate the claim for service connection for the cause 
of the veteran's death, consistent with Kent and Hupp (as 
discussed above), as well as explain the respective 
responsibilities of VA and the appellant in obtaining 
additional evidence.  The RO should also explain the 
appellant that she has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period). 

After providing the appropriate notice, and if the claim is 
reopened, the RO should attempt to obtain any additional 
evidence for which the appellant provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the appellant's petition to 
reopen her previously denied claim for service connection for 
the cause of the veteran's death.  The RO's readjudication of 
the petition to reopen should include consideration of the 
provisions of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the 
appellant and her representative a VCAA-
complaint notice letter specifically as 
regards her petition to reopen the 
previously denied claim for service 
connection for the cause of the veteran's 
death.  The RO should request that the 
appellant provide sufficient information 
and, if necessary, authorization, to 
enable VA to obtain any additional 
medical records pertaining to the 
petition to reopen that are not currently 
of record.  The RO should explain the 
type of evidence that is her ultimate 
responsibility to submit.

The RO should provide specific notice as 
to what would constitute new and material 
evidence to reopen her claim consistent 
with the provisions of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 
2001, to include discussion of the 
evidentiary deficiency(ies) that resulted 
in the prior denial in December 1998, 
along with notice as to what evidence is 
needed to establish entitlement to 
service connection for the cause of the 
veteran's death, on the merits, 
consistent with Kent and Hupp (cited to 
and discussed above).  

The RO's letter should also clearly 
explain to the appellant that she has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the appellant's 
petition to reopen the previously denied 
claim for service connection for the 
cause of the veteran's death.  The RO 
should consider the claim in light of all 
pertinent evidence and legal authority, 
to include consideration of the 
provisions of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).




